This appellant was tried and convicted under the second count of the indictment, which charged him with the unlawful possession of a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages. This appeal is based upon the record proper; there being no bill of exceptions. The record has been examined by us, as the law requires. We find it regular and without error. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.